Motion of the Special Master for fees and reimbursement of expenses for the period August 1, 1994, through November 1, 1995, granted, and the Special Master is awarded a total of $39,132.75 to be paid as follows: for the period August 1, 1994, through July 31, 1995, a total of $21,518.19 to be paid 40% by Kansas, 40% by Colorado, and 20% by the United States; for the period August 1 through November *10261, 1995, a total of $17,614.56 to be paid equally by Kansas and Colorado. [For earlier decision herein, see, e. g., 514 U. S. 673.]